DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is in response to the amendment filed 1/5/2022.
	Claims 1-22 are pending.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 7, 8, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180259240 A1 Onishi et al. (hereafter Onishi) in view of US 20180118188 Al Bauerle (hereafter Bauerle) and US 2003/0159455 to Aikawa.
Regarding claim 1, Onishi teaches an air conditioning system (heat exchange medium circulation path 46) for a vehicle (Title: Vehicle Heat Management Device) comprising: a compressor (compressor 48);
a condenser (heat exchanger 44) fluidically connected to the compressor; 
an evaporator (evaporator 62) fluidically connected to the compressor and the condenser; 
an air moving device (blower, not shown) positioned to direct a flow of air over the evaporator; 

an air conditioning controller (air-conditioning control ECU 82) operatively connected to the compressor, the air moving device and the route planning module ([0038] “ The air-conditioning control ECU 82 is connected to a compressor driver 92, a valve driver 94, and the heat exchange medium temperature sensor 54. The compressor driver 92 drives the compressor 48 under instructions from the air-conditioning control ECU 82. The valve driver 94 opens and closes the first expansion valve 50, the second expansion valve 60, and the solenoid valve 63 under instructions from the air-conditioning control ECU 82. The heat exchange medium temperature sensor 54 detects a heat exchange medium temperature Tr downstream of the exterior heat exchanger 52 in the heat exchange medium circulation path 46, and outputs the detection results to the air-conditioning control ECU 82”), the air conditioning controller including a processor and a non-volatile memory ([0034] “Each electronic control unit is a control unit including a CPU, memory, and a non-volatile storage section, and is referred to as an “ECU” below’).
While Onishi does not explicitly teach the processor being operable to deactivate the compressor at a selected point before the vehicle reaches the destination, Bauerle teaches deactivating the compressor at a selected point before the vehicle reaches the destination ([0017] “Turning off a HVAC system at a predetermined 
Asa result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the control scheme of turning off the HVAC at a selected point before the vehicle reaches a destination as taught by Bauerle in the system taught by Onishi to reduce energy consumption and reduce evaporator condensation collection within the HVAC system, ((0017] “Turning off a HVAC system at a predetermined remaining distance to the destination is a destination based energy management technique that reduces overall energy consumption, and it provides additional advantages. T turning off a HVAC system prior to the destination provides an opportunity for the HVAC to dry out prior to reaching the destination. When the HVAC is dried out prior to reaching the destination, (1) the HVAC may not drip water at the destination, such as on a garage floor, and (ii) the HVAC, when subsequently turned on, may not emit the musty smell often associated with turning the HVAC on.”)
Onishi also does not teach the air moving device is maintained in operation while the compressor is stopped at a selected point before the vehicle reaches the destination.
Aikawa teaches that a blower (22, Fig. 4) sending air over an evaporator (8, Fig. 4, par. 54) continues to blow even when the engine is stopped so that cooling can continue to be provided to the cabin(par. 77-78).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Onishi, in view of Aikawa, in order to continue to provide cooling to the occupant when the engine is stopped.    
Regarding claim 2, modified Onishi teaches the air conditioning system according to claim | as stated above, further comprising: 
a global positioning satellite (GPS) receiver operatively connected to the processor, the route planning module providing an estimated time of arrival of the vehicle at the destination based on data from the GPS receiver.
Par. [0114],  “As illustrated in FIG. 15, in an in-vehicle system according to the fourth exemplary embodiment, a navigation system 112 is connected to the bus 70. The navigation system 112 includes a Global Positioning System (GPS) device and a storage section storing map information. The GPS device measures the location of the vehicle by receiving GPS signals from plural GPS satellites. The precision of measurements by the GPS device improves the greater the number of GPS signals that the GPS device can receive. The navigation system 112 performs processing to identify the location of the vehicle, display the vehicle on a map, and provide route guidance to a destination based on location information obtained from the GPS device and map information stored in the storage section.”)

Regarding claim 7, Onishi teaches a vehicle (title: Vehicle Heat Management Device) comprising: 
a body including a passenger compartment (vehicle cabin interior); and
an air conditioning system (heat exchange medium circulation path 46) for establishing a selected climate in the passenger compartment, par. ([0025] “an air-conditioning device that air-conditions the interior of a vehicle cabin of the vehicle”), the air conditioning system including: 

a condenser (heat exchanger 44) fluidically connected to the compressor; 
an evaporator (evaporator 62) fluidically connected to the compressor and the condenser;
an air moving device (blower, not shown) positioned to direct a flow of air over the evaporator; 
a route planning module (navigation system 112) providing route planning for the vehicle between a first point and a destination ([01 14] “The navigation system 112 performs processing to identify the location of the vehicle, display the vehicle on a map, and provide route guidance to a destination based on location information obtained from the GPS device and map information stored in the storage section”); and 
an air conditioning controller (air-conditioning control ECU 82) operatively connected to the compressor, the air moving device and the route planning module ([0038] “The air-conditioning control ECU 82 is connected to a compressor driver 92, a valve driver 94, and the heat exchange medium temperature sensor 54. The compressor driver 92 drives the compressor 48 under instructions from the air-conditioning control ECU 82. The valve driver 94 opens and closes the first expansion valve 50, the second expansion valve 60, and the solenoid valve 63 under instructions from the air-conditioning control ECU 82. The heat exchange medium temperature sensor 54 detects a heat exchange medium temperature Tr downstream of the exterior heat exchanger 52 in the heat exchange medium circulation path 46, and outputs the detection results to the air-conditioning control ECU 82”), the air conditioning controller including a processor and non-volatile memory ([0034] “Each electronic control unit is a 
While Onishi does not explicitly teach the processor being operable to deactivate the compressor at a selected point before the vehicle reaches the destination, Bauerle teaches the processor being operable to deactivate the compressor at a selected point before the vehicle reaches the destination ([0017] “Turning off a HVAC system at a predetermined remaining distance to the destination is a destination based energy management technique”)
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the control scheme of turning off the HVAC at a selected point before the vehicle reaches a destination as taught by Bauerle in the system taught by Onishi to reduce energy consumption and reduce evaporator condensation collection within the HVAC system, ((0017] “Turning off a HVAC system at a predetermined remaining distance to the destination is a destination based energy management technique that reduces overall energy consumption, and it provides additional advantages. Turning off a HVAC system prior to the destination provides an opportunity for the HVAC to dry out prior to reaching the destination. When the HVAC is dried out prior to reaching the destination, (1) the HVAC may not drip water at the destination, such as on a garage floor, and (ii) the HVAC, when subsequently turned on, may not emit the musty smell often associated with turning the HVAC on.”)
Onishi also does not teach the air moving device is maintained in operation while the compressor is stopped.
Aikawa teaches that a blower (22, Fig. 4) sending air over an evaporator (8, Fig. 4, par. 54) continues to blow even when the engine is stopped so that cooling can continue to be provided (par. 77-78).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Onishi, in view of Aikawa, in order to continue to provide cooling to the occupant when the engine is stopped.    
	
Regarding claim 8, modified Onishi teaches the vehicle according to claim 7 as stated above, further comprising: 
a global positioning satellite (GPS) receiver operatively connected to the processor, the route planning module providing an estimated time of arrival of the vehicle at the destination based on data from the GPS receiver 
((0114] “As illustrated in FIG. 15, in an in- vehicle system according to the fourth exemplary embodiment, a navigation system 112 is connected to the bus 70. The navigation system 112 includes a Global Positioning System (GPS) device and a storage section storing map information. The GPS device measures the location of
the vehicle by receiving GPS signals from plural GPS satellites. The precision of measurements by the GPS device improves the greater the number of GPS signals that the GPS device can receive. The navigation system 112 performs processing to identify the location of the vehicle, display the vehicle on a map, and provide route guidance to a destination based on location information obtained from the GPS device and map information stored in the storage section.”)

Regarding claim 13, Onishi teaches a method of controlling an air conditioning system (heat exchange medium circulation path 46) in a vehicle (Title: Vehicle Heat Management Device), the method comprising:
activating a compressor (compressor 48) to create a flow of refrigerant through the air conditioning system;
directing a flow of air over an evaporator of the air conditioning system and guiding the flow of air into a passenger compartment of the vehicle by an air moving device
({0043] “The heat exchange medium then evaporates as it passes through the evaporator 62, thereby cooling air in the proximity of the evaporator 62. The cooled air is supplied into the vehicle cabin by a blower so as to cool the vehicle cabin interior’); determining a destination of the vehicle ([0114] “The navigation system 112 performs processing to identify the location of the vehicle, display the vehicle on a map, and provide route guidance to a destination”).
While Onishi does not teach automatically turning off the compressor at a selected distance from the destination, Bauerle teaches automatically turning off the compressor at a selected distance from the destination ([0017] “Turning off a HVAC system at a predetermined remaining distance to the destination is a destination based energy management technique”).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the control scheme of turning off the HVAC at a selected point before the vehicle reaches a destination as taught by Bauerle in the system taught by Onishi to reduce energy consumption and reduce 
Onishi also does not teach the air moving device is maintained in operation while the compressor is stopped.
Aikawa teaches that a blower (22, Fig. 4) sending air over an evaporator (8, Fig. 4, par. 54) continues to blow even when the engine is stopped so that cooling can continue to be provided (par. 77-78).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Onishi, in view of Aikawa, in order to continue to provide cooling to the occupant when the engine is stopped.    

Regarding claim 14, modified Onishi teaches the method of claim 13, wherein determining the destination includes communicating with a route planning system ([0114] “The navigation system 112 performs processing to identify the location of the vehicle, display the vehicle on a map, and provide route guidance to a destination”)

Regarding claims 21, 22,  Onishi teaches the air conditioning system according to claims 1 and 13, but does not teach,
wherein the air conditioning controller maintains operation of the air moving device after the vehicle reaches the destination until a temperature of the air conditioning system substantially equals ambient temperature.
However, Aikawa teaches that a blower (22, Fig. 4) sending air over an evaporator (8, Fig. 4, par. 54) continues to blow even when the engine is stopped so that cooling can continue to be provided to the cabin (par. 77-78).  
Assuming the temperature of the air conditioning system, such as the temperature of the cooling evaporator, is equal to ambient temperature, then the device would no longer be able to provide cool air, which is the stated purpose of Aikawa.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to include this limitation in Onishi as modified in view of Aikawa, because there would be no benefit to running the air moving device and turning it off would save energy costs.      

	Claims 3-6, 9-12, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onishi in view of Bauerle and Aikawa, as applied to claims 1, 7, and 13 above, and further in view of CN 106515365 A Zhuang et al. (hereafter Zhuang).
Regarding claim 3, modified Onishi teaches the air conditioning system according to claim 2 as stated above.
Zhuang teaches one of a wired interface and a wireless communication interface for communicating with the processor (“Further, the exchange of the handset software with the vehicle controller may be a wireless connection or a data line connection” Pg. 1, paragraph 13.)
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a wireless communication interface between components as taught by Zhuang into the system taught by the combined teachings to allow more precise control (“The control module is connected with the Bluetooth \ wireless device and the air conditioning connection, and before entering, the distance from the destination distance is input to the mobile phone control panel, and the distance from the destination is transmitted by the mobile phone navigation device via Bluetooth and wireless The wireless device implements the connection and passes it to the control module” Pg. 2, paragraph 11).

Regarding claim 4, modified Onishi teaches the air conditioning system according to claim 3.
The wireless communication interface of Zhuang teaches the claimed feature. Accordingly, when modifying the combined teachings by Zhuang as applied with respect to claim 3 such that the system of the combined teachings includes the wireless communication interface of Zhuang, the combination would also include the one of the wired communication interface and the wireless communication interface comprises a 

Regarding claim 5, modified Onishi teaches the air conditioning system according to claim 3 as stated above.
The wireless communication interface of Zhuang teaches the claimed feature. Accordingly, when modifying the combined teachings by Zhuang as applied with respect to claim 3 such that the system of the combined teachings includes the wireless communication interface of Zhuang, the combination would also include the processor is arranged in a mobile electronics device, the processor communicating with the air conditioning controller through the one of the wired interface and the wireless communication interface (“The control module is connected with the Bluetooth \ wireless device and the air conditioning connection, and before entering, the distance from the destination distance is input to the mobile phone control panel, and the distance from the destination is transmitted by the mobile phone navigation device via Bluetooth and wireless The wireless device implements the connection and passes it to the control module”, Pg. 2, paragraph 11 of Zhang).

Regarding claim 6, modified Onishi teaches the air conditioning system according to claim 5 as stated above. Onishi further teaches the GPS receiver (see claim 2 above).
While the combined teachings fail to teach the GPS receiver is arranged in the mobile electronics device, the only possible locations for the GPS receiver in the above modification are in the vehicle or in the mobile device. As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to place the GPS receiver in the mobile device.

Regarding claim 9, modified Onishi teaches the vehicle according to claim 8 as stated above.
While the combined teachings do not teach one of a wired interface and a wireless communication interface for communicating with the processor, Zhuang teaches one of a wired interface and a wireless communication interface for communicating with the processor (“Further, the exchange of the handset software with the vehicle controller may be a wireless connection or a data line connection” Pg. 1 paragraph 15 of Zhuang).
Asa result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a wireless communication interface between components as taught by Zhuang into the system taught by the combined teachings to allow more precise control (“The control module is connected with the Bluetooth \ wireless device and the air conditioning connection, and before entering, the distance from the destination distance is input to the mobile phone control 

Regarding claim 10, modified Onishi teaches the vehicle according to claim 9 as stated above.
The wireless communication interface of Zhuang teaches the claimed feature. Accordingly, when modifying the combined teachings by Zhuang as applied with respect to claim 3 such that the system of the combined teachings included the wireless communication interface of Zhuang, the combination would also include the one of the wired communication interface and the wireless communication interface comprises a wireless communication protocol (“The control module is connected with the Bluetooth \ wireless device and the air conditioning connection, and before entering, the distance from the destination distance is input to the mobile phone control panel, and the distance from the destination is transmitted by the mobile phone navigation device via Bluetooth and wireless The wireless device implements the connection and passes it to the control module” Pg. 2, paragraph 11 of Zhang).

Regarding claim 11, modified Onishi teaches the vehicle according to claim 9 as stated above. The wireless communication interface of Zhuang teaches the claimed feature. Accordingly, when modifying the combined teachings by Zhuang as applied with respect to claim 3 such that the system of the combined teachings included the wireless communication interface of Zhuang, the combination would also include the 

Regarding claim 12, modified Onishi teaches the vehicle according to claim 11 as stated above. Onishi further teaches the GPS receiver (see claim 2 above).
While the combined teachings fail to teach the GPS receiver is arranged in the mobile electronics device, the only possible locations for the GPS receiver in the above modification are in the vehicle or in the mobile device. Asa result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to place the GPS receiver in the mobile device.
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the 

Regarding claim 15, modified Onishi teaches the method of claim 14 as stated above.
While the combined teachings use onboard route planning and therefore do not explicitly teach communicating with the route planning system includes passing data between the vehicle and a portable electronic device, Zhuang teaches passing data between the vehicle and a portable electronic device (“The control module is connected with the Bluetooth \ wireless device and the air conditioning connection, and before entering, the distance from the destination distance is input to the mobile phone control panel, and the distance from the destination is transmitted by the mobile phone navigation device via Bluetooth and wireless The wireless device implements the connection and passes it to the control module” Pg. 2, paragraph 11 of Zhang).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to pass data between the vehicle taught by Onishi and the mobile device taught by Zhuang to allow more flexible, decentralized operation (by utilizing a mobile device in addition to the hardware of the vehicle).

Regarding claim 16, modified Onishi teaches the method of claim 15 as stated above.
The wireless communication interface of Zhuang teaches the claimed feature. Accordingly, when modifying the combined teachings by Zhuang as applied with respect to claim 15 such that the system of the combined teachings includes the wireless communication interface of Zhuang, the combination would also include passing data includes wirelessly communicating with the portable electronic device (“The control module is connected with the Bluetooth \ wireless device and the air conditioning connection, and before entering, the distance from the destination distance is input to the mobile phone control panel, and the distance from the destination is transmitted by the mobile phone navigation device via Bluetooth and wireless The wireless device implements the connection and passes it to the control module” Pg. 2, paragraph 11 of Zhang).

Regarding claim 17, modified Onishi teaches the method of claim 15 as stated above, wherein communicating with the route planning system (navigation system 112) includes determining a location of the vehicle with a global positioning satellite (GPS) receiver ([0114] “ As illustrated in FIG. 15, in an in-vehicle system according to the fourth exemplary embodiment, a navigation system 112 is connected to the bus 70. The navigation system 112 includes a Global Positioning System (GPS) device and a storage section storing map information. The GPS device measures the location of the vehicle by receiving GPS signals from plural GPS satellites.”)

Regarding claim 18, modified Onishi teaches the method of claim 17 as stated above, further comprising: communicating with the GPS receiver to determine an estimated time of arrival at the destination ({0114] “As illustrated in FIG. 15, in an in-vehicle system according to the fourth exemplary embodiment, a navigation system 112 is connected to the bus 70. The navigation system 112 includes a Global Positioning System (GPS) device and a storage section storing map information. The GPS device measures the location of the vehicle by receiving GPS signals from plural GPS satellites. The precision of measurements by the GPS device improves the greater the number of GPS signals that the GPS device can receive. The navigation system 112 performs processing to identify the location of the vehicle, display the vehicle on a map, and provide route guidance to a destination based on location information obtained from the GPS device and map information stored in the storage section.”)

Regarding claim 19, modified Onishi teaches the method of claim 18 as stated above.
While the combined teachings do not teach automatically turning off the compressor includes turning off the compressor at a selected time prior to the estimated time of arrival, Zhuang teaches automatically turning off the compressor includes turning off the compressor at a selected time prior to the estimated time of arrival (“The embodiment of the present invention provides an automobile temperature control device comprising a control module including a memory for storing all the operation instructions of the control device, respectively, and a navigation device provided on the vehicle and an automobile, The navigation device feeds the distance value to the control device, 
Asa result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to turn off the air conditioner an estimated distance from a destination as taught by the combined teachings as discussed above and to further incorporate the option to turn off the air conditioner based on a time away from a destination as taught by Zhuang to allow another control scheme (“When the distance of the vehicle near the end point is delayed by the increase of the current traveling speed of the vehicle, the air conditioner is closed by the decrease of the current running speed. For example: the vehicle speed at 60KM/H as the standard, the speed of each increase of 5KM/H is the air conditioning off the time set on the basis of the value of 5%, if the set value of 200 meters, then 200 * (1 +5 %) = 210 m, the last air conditioning off time for the distance of 210 meters from the destination location” Pg. 3, paragraph 3 of Zhang).

Regarding claim 20, modified Onishi teaches the method of claim 19 as stated above.
The control scheme of Zhuang teaches the claimed feature. Accordingly, when modifying the combined teachings by Zhuang as applied with respect to claim 19 such that the system of the combined teachings included the control scheme of Zhuang, the combination would also include detecting a change in the estimated time of arrival; and changing the selected time to deactivate the compressor based on the change in the estimated time of arrival. (“When the distance of the vehicle near the end point is 

Response to Applicant’s Remarks
Applicant’s amendments and remarks have been carefully considered and are deemed partially persuasive.
The 112 rejections are withdrawn.
The 103 rejections are maintained based on the newly cited art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.